Judge COZORT
dissenting.
I disagree with the majority’s holding that there was insufficient evidence to support the trial court’s decision that the wife’s adultery barred her from receiving a year’s allowance.
The administrator’s evidence showed that the wife left her husband in March of 1985. At some point during 1985, Doug “Cookie” Winfrey moved into an apartment with the wife. The wife admitted to her son that she and Mr. Winfrey were living together. The son testified that his mother and Mr. Winfrey were still living *328together on the date of the hearing below, which was 1 December 1988. The decedent died on 17 April 1988. Thus, there was ample evidence that the wife was living in an apartment with another man for the last two to three years of her husband’s life.
The wife was called by the administrator as an adverse witness. When she was asked whether someone moved into the apartment with her, and whether Doug Winfrey lived with her, she refused to answer on the grounds that she might incriminate herself. The wife’s invocation of the Fifth Amendment to the United States Constitution can be used against her in a civil proceeding, and the finder of fact can use her refusal to answer to infer that the testimony would have been unfavorable to her. In Fedoronko v. American Defender Life Ins. Co., our Court quoted with approval this language from C.J.S.:
“[WJhile the claim of privilege may not be used against defendant [or a witness] in a subsequent criminal prosecution, an inference that his testimony would have been unfavorable to him is available to his opponent in a civil cause in which defendant [or a witness] pleads the privilege. . . .”
69 N.C. App. 655, 657-58, 318 S.E.2d 244, 246 (1984) (quoting 98 C.J.S. Witnesses § 455, at 308 (1957)). The Court summarized the rule as follows:
The relevant principle to be derived is that a witness’s silence can provide the basis for an inference by the factfinder, even though it cannot be used as evidence from which to find him guilty.
Id. at 658, 318 S.E.2d at 246.
When the wife refuses to answer questions about her living arrangements, on the grounds that it may tend to incriminate her, in the face of evidence that she has been living with a man not her husband for two to three years, there is sufficient evidence for the trial court to infer that she has committed adultery. To hold otherwise defies common sense in favor of a hypertechnical legal principle.
I vote to affirm the trial court.